               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA            )
                                    )       1:07CR70-1
    v.                              )       1:07CR340-1
                                    )
JERRELL BOBBY MOORE                 )


     ORDER ON AMENDMENT TO PETITION FOR WARRANT OR SUMMONS
      FOR OFFENDER UNDER SUPERVISION ORIGINALLY FILED ON
                         June 10, 2016

    This matter is before the court upon request of the United

States Probation Officer. (1:07CR70-1 (Doc. 72); 1:07CR340-1

(Doc. 55).) The court has reviewed the Amended Petition and

finds the following:

    ( )   No Action.

    ( )   Amend the Petition filed on December 12, 2018. For
          compelling reasons, this Amended Petition and Warrant
          shall remain sealed until the Warrant is executed
          except as necessary for law enforcement to effect the
          arrest of the defendant. The Clerk shall provide a
          copy of the Amended Petition and Warrant to the U.S.
          Probation Office, the U.S. Attorney’s Office, and the
          United States Marshal Office.

    (X)   Amend the Petition filed on June 10, 2016. This
          Amended Petition shall be unsealed upon the issuance
          of an Order in response to this Amended Petition.

    ( )   Amend the Petition for a Summons.

    ( )   Withdraw the Summons.

    ( )   Withdraw the Warrant.

    ( )   Other:




      Case 1:07-cr-00070-WO Document 76 Filed 09/18/19 Page 1 of 2
IT IS SO ORDERED.

This the 18th day of September, 2019.




                            _______________________________________
                                United States District Judge




 Case 1:07-cr-00070-WO Document 76 Filed 09/18/19 Page 2 of 2
